Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,604,922 in view of US Patent Publication 2006/0019087 to Mazzola.
In Reference to Claim 1
Hache discloses a mud motor, comprising: a stator (Fig. 4, 32); a rotor (Fig. 4, 34), and a lining (Fig. 4, 36) between the stator and the rotor
Hache is silent on the pattern of the lining.
Mazzola teaches coating fibers forming a random orientation (Paragraph 23)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Mazzola into the design of Hache.  Doing so, would result in the coating layer can be either randomly or in perpendicular/parallel.  Both inventions of Mozzola and Hache apply coating layers of a rotational components used in pressure working condition, Mozzola teaches the some degrees of randomness is preferred for maximum facture toughness and strength (Paragraph 20).  So the performance is improved.
In Reference to Claim 2
Hache discloses the lining is a coating of at least one of a lobed inner surface of the stator and a lobed outer surface of the stator (As showed in Fig. 4, the lining is attached to the stator)
In Reference to Claim 10
Hache discloses method for manufacturing a mud motor, the method comprising: forming a mud motor comprising a stator (Fig. 4, 32) and a rotor (Fig. 4, 34); and disposing a lining (Fig. 4, 36) between the stator and the rotor, the lining including fibers forming a fiber pattern. (Col. 5, Line 45-50)
Hache is silent on the pattern of the lining.
Mazzola teaches coating fibers forming a random orientation (Paragraph 23)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Mazzola into the design of Hache.  Doing so, would result in the coating layer can be either randomly or in perpendicular/parallel.  Both inventions of Mozzola and Hache apply coating layers of a rotational components used in pressure working condition, Mozzola teaches the some degrees of randomness is preferred for maximum facture toughness and strength (Paragraph 20).  So the performance is improved.
In Reference to Claim 11 
Hache discloses the lining disposed between the stator and the rotor by coating at least one of a lobed inner surface of the stator and a lobed outer surface of the rotor with the lining. (As showed in Fig. 4)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hache and Mazzola as applied to Claim 1 in view of US Patent Publication 2018/0238114 to Huber.
In Reference to Claim 3
Hache discloses the lining between the stator and the rotor.
The combination of Hache and Mazzola as applied to Claim 1 does not teach the method of applying the lining.
Humber teaches a lining being applied by adhesion, forging or welding (Paragraph 26)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Humber into the combination of Hache and Mazzola as applied to Claim 1.  Doing so, would result in the lining layer being attached to lining layer attached to a stator surface.  And Humber teaches a method with a predictable result of success to secure the lining cannot be detached during intermittent force transmission (Paragraph 26).
Claims 5-9, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hache and Humber as applied to Claim 1 in view of US Patent 6,102,681 to Turner.
In Reference to Claim 5-9, 12, 14-17
Hache discloses a positive displacement machine with the fiber layer attached to the stator.
The combination of Hache and Mazzola as applied to Claim 1 is silent on the detail of the fiber structure.

Turner teaches the lining layer comprises a web pattern or a mesh pattern (As showed in Fig. 4A), fiber comprises glass or carbon (col. 6 Line 6-10), or copper (Col. 3, Line 50), fiber pattern includes a gap between the fibers (AS showed in 5A), a second material elastomer (Fig. 5, 9)
Turner teaches gaps formed between fibers (Col. 4, Line 40-45, Turner teaches gaps are preferred to be filled, it is obvious that unfilled is also an option.)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Turner into the combination of Hache and Mazzola as applied to Claim 1. Doing so, would result in the lining of the stator being formed as pattern showed in Fig. 4A of Turner, since Turner teaches a method to improve heat transfer and increase durability of the positive displacement pump (Col. 2, Line 1-6).
In Reference to Claim 9 and 18
Hache discloses a positive displacement machine with the fiber layer attached to the stator.
The combination of Hache, Mazzola and Turner as applied to Claim 9 teaches the positive displacement pump for operation at high temperature. The combination of Hache, Mazzola and Turner as applied to Claim 9 is silent on temperature range. However, the Office considers “the operation temperature and operation duration" as functional language. The use of the function language only requires that apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. The combination of Hache, Mazzola and Turner as applied to Claim 9 teaches the recited structure. Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). (See MPEP 2114)).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Starting on Page 5, the Applicant argues the 35 USC 102 Claim rejection to Claim 1, 2 10 and 11.  The argument is true.  However, the argument is based on the amended claim and the argument is moot in terms of the new ground of rejection.
Starting on Page 6, the Applicant argues the 35 USC 103 Claim Rejection to Claim 3.  The argument is based on the argument to Claim 1.  Since Claim 1 is rejected, this argument is moot.
Starting on Page 6, the Applicant argues the 35 USC 103 Claim Rejection to Claims 4-9 and 11-18.  The argument is based on the argument to Claim 1.  Since Claim 1 is rejected, this argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/26/2022